Exhibit 10.2

 

REVOLVING NOTE

 

$200,000,000.00

Date: as of May 19, 2006

Chicago, Illinois

Due Date: August 17, 2006

 

FOR VALUE RECEIVED, J.B. HUNT TRANSPORT SERVICES, INC., an Arkansas corporation
(the “Borrower”), which has its chief executive office located at 615 J.B. Hunt
Corporate Drive, Lowell, Arkansas 72745, promises to pay to the order of LASALLE
BANK NATIONAL ASSOCIATION, a national banking association (hereinafter, together
with any holder hereof, the “Bank”), whose address is 135 South La Salle Street,
Chicago, Illinois 60603, on or before August 17, 2006 (the “Revolving Loan
Maturity Date”), the lesser of (i) Two Hundred Million and 00/100 DOLLARS
($200,000,000.00), or (ii) the aggregate principal amount of all Revolving Loans
outstanding under and pursuant to that certain Bridge Loan Agreement dated as of
May 19, 2006, executed by and between the Borrower and the Bank (as amended,
supplemented or modified from time to time, the “Loan Agreement”), and made
available by the Bank to the Borrower at the maturity or maturities and in the
amount or amounts stated on the records of the Bank, together with interest
(computed on the actual number of days elapsed on the basis of a 360 day year)
on the aggregate principal amount of all Revolving Loans outstanding from time
to time as provided in the Loan Agreement. Capitalized words and phrases not
otherwise defined herein shall have the meanings assigned thereto in the Loan
Agreement.

 

This Revolving Note evidences the Revolving Loans and other indebtedness
incurred by the Borrower under and pursuant to the Loan Agreement, to which
reference is hereby made for a statement of the terms and conditions under which
the Revolving Loan Maturity Date or any payment hereon may be accelerated. The
holder of this Revolving Note is entitled to all of the benefits provided for in
the Loan Agreement. All Revolving Loans shall be repaid by the Borrower on the
Revolving Loan Maturity Date, unless payable sooner pursuant to the provisions
of the Loan Agreement.

 

Principal and interest shall be paid to the Bank at its address set forth above,
or at such other place as the holder of this Revolving Note shall designate in
writing to the Borrower. Each Revolving Loan made by the Bank and all payments
on account of the principal and interest thereof shall be recorded on the books
and records of the Bank and the principal balance as shown on such books and
records, or any copy thereof certified by an officer of the Bank, shall be
rebuttably presumptive evidence of the principal amount owing hereunder.

 

Except for such notices as may be required under the terms of the Loan
Agreement, the Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Revolving Note, and assents to any
extension or postponement of the time of payment or any other indulgence.

 

--------------------------------------------------------------------------------


 

The Revolving Loans evidenced hereby have been made and this Revolving Note has
been delivered at the Bank’s main office set forth above. This Revolving Note
shall be governed and construed in accordance with the laws of the State of
Illinois, in which state it shall be performed, and shall be binding upon the
Borrower, and its legal representatives, successors, and assigns. Wherever
possible, each provision of the Loan Agreement and this Revolving Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Loan Agreement or this Revolving Note shall be
prohibited by or be invalid under such law, such provision shall be severable,
and be ineffective to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of the Loan Agreement or this Revolving
Note.

 

IN WITNESS WHEREOF, the Borrower has executed this Revolving Note as of the date
set forth above.

 

 

J. B. HUNT TRANSPORT SERVICES, INC., an
Arkansas corporation

 

 

 

 

 

By

/s/ Kirk Thompson

 

 

Name

 Kirk Thompson

 

 

Title

 Chief Executive Officer

 

2

--------------------------------------------------------------------------------

 